DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Xuezhen Tian on 7/2/2021 via electronic message.

Amendments to the Claims:
Claims 5, 10, 13, 21-23, and 26 are amended.
Claim 24 is cancelled.
5. (Amended) A method of sharing data in a local area network, wherein the method comprises:
[AltContent: rect]establishing, by a first electronic device, a wireless connection to a wireless fidelity (Wi- Fi) hotspot;
establishing, by a second electronic device, a wireless connection to the Wi-Fi hotspot; receiving, by the second electronic device, second input;
displaying an identifier of the first electronic device on the second electronic device in response to receiving the second input, wherein the identifier of the first electronic device comprises a device icon and a to-be-discovered share name;

displaying a verification window on the second electronic device in response to receiving the third input, wherein the verification window prompts a user to enter a user name and a password for login authentication;
in response to receiving input confirmation, adding, by the second electronic device to access request information, the user name and the password that are entered by the user for login authentication, and sending the access request information to the first electronic device using the Wi-Fi hotspot;
receiving, by the first electronic device, the access request information from a first port, wherein the first port is a serving port for the server message block (SMB) protocol;
verifying, by the first electronic device, validity of the second electronic device based on the access request information; and
sending, by the first electronic device, access response information to the second electronic device using the Wi-Fi hotspot when the first electronic device determines that the validity of the second electronic device is successfully verified, so that shared data in the first electronic device is accessed from the second electronic device, wherein the access response information comprises an internal storage directory and a common file directory.

[AltContent: rect]10. (Amended) A system for sharing data in a local area network, wherein the system comprises:
, which is a mobile phone; and a second electronic device;
wherein the first electronic device and the second electronic device are connected to a same wireless access point;
wherein the first electronic device receives, from a first port, access request information of the second electronic device forwarded using the wireless access point, wherein the first port is a serving port for a local area network shared access protocol;
wherein the first electronic device verifies validity of the second electronic device based on the access request information; wherein when the first electronic device determines that the validity of the second electronic device is successfully verified, the first electronic device sends access response information to the second electronic device using the wireless access point, so that shared data in the first electronic device is accessed from the second electronic device, wherein the access response information comprises an internal storage directory and a common file directory;
wherein the second electronic device receives second input, and displays an identifier of the first electronic device on the second electronic device in response to receiving the second input, wherein the identifier of the first electronic device comprises a device icon and a to-be- discovered share name;
wherein the second electronic device receives third input, and displays a verification window on the second electronic device in response to receiving the third input,
wherein the verification window prompts a user to enter a user name and a password for login authentication; and
[AltContent: rect]wherein in response to receiving input confirmation, the second electronic device adds, to the access request information, the user name and the password that are entered by the user for login authentication, and sends the access request information to the first electronic device using a wireless fidelity (Wi-Fi) hotspot.

	13. (Amended) A method of sharing data in a local area network, wherein the method comprises:
[AltContent: rect][AltContent: rect]establishing, by a second electronic device, a wireless connection to a wireless fidelity (Wi-Fi) hotspot;
establishing, by a first electronic device, a wireless connection to the Wi-Fi hotspot; obtaining, by the first electronic device, a second user identifier of the second electronic
device;
determining, by the first electronic device, whether the second user identifier is the same as a first user identifier stored in the first electronic device;
if the first electronic device determines that the second user identifier is the same as the first user identifier, automatically enabling, by the first electronic device, a data sharing function;
displaying, by the second electronic device, notification information, wherein the notification information indicates that the first electronic device has enabled the data sharing function;
receiving, by the second electronic device, second input;

receiving, by the second electronic device, third input;
displaying a verification window on the second electronic device in response to receiving the third input, wherein the verification window is used to prompt a user to enter a user name and a password for login authentication;
after receiving input confirmation, adding, by the second electronic device to access request information, the user name and the password that are entered by the user for login authentication, and sending the access request information to the first electronic device using the Wi-Fi hotspot;
receiving, by the first electronic device, the access request information from a first port, wherein the first port is a serving port for the server message block SMB protocol;
verifying, by the first electronic device, validity of the second electronic device based on the access request information; and
when the first electronic device determines that the validity of the second electronic device is successfully verified, sending, by the first electronic device, access response information to the second electronic device using the Wi-Fi hotspot, so that shared data in the first electronic device is accessed from the second electronic device, wherein the access response information comprises an internal storage directory and a common file directory.

(Amended) A first electronic device, comprising:
a touchscreen;
one or more processors; and
a memory for storing instructions which, when executed by the one or more processors, cause the first electronic device to:
establish a wireless connection to a wireless access point, wherein the wireless access point is a wireless fidelity Wi-Fi hotspot or a Bluetooth beacon;
receive, from a first port, access request information of a second electronic device forwarded using the wireless access point, wherein the first port is a serving port for a local area network sharing access protocol, and the second electronic device establishes a wireless connection to the wireless access point, wherein the local area network file sharing protocol is a server message block (SMB) protocol;
verify validity of the second electronic device based on the access request information;
and
when determining that the validity of the second electronic device is successfully
verified, send access response information to the second electronic device using the wireless access point, so that shared data in the first electronic device is accessed from the second electronic device, wherein the access response information comprises an internal storage directory and a common file directory.
(Amended) The first electronic device according to claim 21, wherein the first electronic device is further caused to:
receive first input from an input unit; and
enable a data sharing function in response to the first input received by the input unit.


(Amended) The first electronic device according to claim 22, wherein the first electronic device is further caused to:
display a share control screen, wherein the share control screen comprises a share on/off button; and
receive the first input for the share on/off button.

(Canceled)

26. (Amended) The first electronic device according to claim 21, wherein the first electronic device is further caused to:
display prompt information when it is determined that the wireless connection between the first electronic device and the wireless access point is disconnected and that a wireless connection is established from the first electronic service and another wireless
access point, wherein the prompt information indicates that the first electronic device establishes the wireless connection to the another wireless access point.
 

Allowable Subject Matter

Claims 5-10, 12-13, and  21-26 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449